Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claims 27, 38 and 45-55 are pending.  Claims 27 and 38 are amended.  Claims 45-55 are newly added.  Claims 1, 5-7, 13, 14, 22, 24, 33-37 and 39-41 are cancelled.  Claims 2-4, 8-12, 15-21, 23, 25 and 28-32 were previously cancelled.  Claims 27, 38 and 45-55 are now under consideration on the merits. 

Response to Amendment
The previous rejections of claims 1, 5-7, 13, 14, 22, 24, 33-37 and 39-41 are moot in light of the cancellation of the claims in the amendments filed on 03/15/2021.
Claim 27 was amended to limit the species of fixatives to be pyruvic aldehyde and methacrolein.  The previous rejections of claims 27 and 38 under 35 USC 103 are withdrawn in light of the amendments to the claims filed on 03/15/2021. 

Duplicate Claims
Applicant is advised that should claim 38 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 27 is objected to because of the following informalities: In line 13 of claim 27, the phrase “the buffer selected” is grammatically incorrect.  It is suggested to amend to “the buffer is selected” to obviate the objection. In line 8 of claim 27, "pyruvic" was accidentally deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 38 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatini (The Preservation of Cellular Ultrastructure and Enzymatic Activity by Aldehyde Fixation, The Journal of Cell Biology, Vol. 17, 1963) in view of Flitney (The time course of the fixation of albumin by formaldehyde, glutaraldehyde, acrolein and other higher aldehydes, Journal of Royal Microscopical Society, Vol. 85, Pt. 3, June 1966; Of Record) and OU-Buffers (Buffers, OU Web Archive page, 2004).
Claim 27 is interpreted that it recites “pyruvic aldehyde at a concentration of at least 6.25%;” in line 8.  Applicants meant to amend claim 27 to recite "pyruvic aldehyde 
Regarding claim 27, Sabatini teaches fixation of tissues with aldehydes (see abstract). Sabatini teaches sections of tissues in paraffin embedded blocks were fixed in aldehydes in phosphate of cacodylate buffers (see pg. 20 col. 2 Aldehyde Fixation, Table 1, Fig. 1) by immersing in the buffers (pg. 24. col. 1 para. 1).  Sabatini teaches the aldehyde to be selected from 5% pyruvic aldehyde, 5% methacrolein (see Table 1). Sabatini teaches the type of aldehyde affects the enzymatic activity retained in the fixed tissues (see Table 11 on page 43).
Sabatini does not teach the concentration of pyruvic aldehyde and methacrolein to be at least 6.25% and does not teach the recited species of the buffers.
Flitney teaches fixing tissues with different aldehydes and teaches the time of fixation, temperature and concentration of aldehyde affects the enzymatic activity remaining after fixation (see Table 2, Table 3, see page 361 Level of enzyme activity). Therefore, Flitney is teaching the concentration of the aldehyde in the fixative solution to be a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to find the optimum or workable range of the concentration of the aldehyde fixative in the methods of Sabatini because Flitney teaches the concentration of the aldehyde in the fixative solution to be a result-effective variable.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP §2144.05 II A. 
Sabatini in view of Flitney teaches the aldehyde solutions to comprise phosphate and cacodylate buffers (see Table 1 on pg. 21 of Sabatini, see page 355 Composition of the Fixative of Flitney) and does not teach the recited species of the buffers.
OU-buffers teaches the quality of fixation is dependent on type of ions present and teaches phosphate buffers (see page 2), cacodylate buffers (see page 3), maleate buffers, imidazole buffers (see page 7) to be common buffers used in fixation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Sabatini in view of Flitney and substitute the phosphate buffer for a maleate or imidazole buffer as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches phosphate buffers, cacodylate buffers, maleate buffers, imidazole buffers are commonly used buffers in fixation and it is obvious to substitute one known buffer used in fixation for another. 
Regarding claims 38, 46-47, OU-Buffers teaches the phosphate buffers are prepared using sodium phosphate (see pg. 2) and teaches adjusting osmolarity by adding sodium chloride and sucrose (see page 3).  Sabatini also teaches its buffers comprise sucrose (see Table 1).  The instant specification discloses sodium chloride to be an inorganic salt (see instant specification page 18 lines 21-22) and sucrose to be a stabilizer (see instant specification page 18 lines 5-8).
Regarding claim 45, Sabatini teaches preparing the phosphate/cacodylate buffers and adjusting pH and osmolarity (see page 20 col. 2 Aldehyde Fixation). Sabatini is silent about adding any nuclease inhibitors, phosphatase inhibitors, kinase inhibitors or protease inhibitors.  Therefore, it is interpreted that the aldehyde fixative solutions of Sabatini do not contain any exogenously added inhibitors and the limitations of claim 45 are met.
The combination of Sabatini, Flitney and OU-Buffers renders obvious claims 27, 38 and 45-47.

Claims 48, 50-52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatini (The Preservation of Cellular Ultrastructure and Enzymatic Activity by Aldehyde Fixation, The Journal of Cell Biology, Vol. 17, 1963) in view of Flitney (The time course of the fixation of albumin by formaldehyde, glutaraldehyde, acrolein and other higher aldehydes, Journal of Royal Microscopical Society, Vol. 85, Pt. 3, June 1966; Of Record) as applied to claims 27, 38 and 45-47 above, and further in view of Donndelinger (US 2006/0228772; Pub. Oct. 12, 2006; Of Record).
Regarding claim 48, the teachings of Sabatini and Flitney as they pertain to claims 27, 38 and 45-57 are discussed above. Sabatini and Flitney do not teach the aldehyde fixative solution to comprise two aldehydes: a first aldehyde selected from formaldehyde and glutaraldehyde; and a second aldehyde selected from hydroxyadipaldehyde, crotonaldehyde, pyruvic aldehyde, acetaldehyde, acrolein, methacrolein and glyoxal.

Donnedelinger teaches fixative compositions to prepare samples for microscopic analysis can include a mixture of two aldehyde fixatives, formaldehyde and glutaraldehyde (see [0011],[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the methods of Sabatini in view of Flitney to include two aldehydes in the fixative solution.  One of ordinary skill in the art would be motivated to do so because Donnedelinger teaches fixative compositions to prepare samples for microscopic analysis can include a mixture of two aldehyde fixatives and Sabatini teaches the type of aldehyde influences the cellular structure and enzymatic activity retained in the fixed sample.  Therefore, one of ordinary skill would be motivated to include two different aldehydes in the fixative solution to examine how the aldehydes affect the tissue.
Regarding claims 50 and 51, Sabatini and Flitney teaches fixing tissues in formaldehyde and glutaraldehyde (see Sabatini Table 1, see Flitney Table 2). Donnedelinger teaches fixative compositions to prepare samples for microscopic analysis can include a mixture of two aldehyde fixatives, formaldehyde and 
Regarding claim 52, Sabatini teaches preparing the phosphate/cacodylate buffers and adjusting pH and osmolarity (see page 20 col. 2 Aldehyde Fixation). Sabatini is silent about adding any nuclease inhibitors, phosphatase inhibitors, kinase inhibitors or protease inhibitors. Therefore, it is interpreted that the aldehyde fixative solutions of Sabatini do not contain any exogenously added inhibitors and the limitations of claim 45 are met.
Regarding claim 55, Sabatini teaches the aldehyde fixative solution to contain hydroxyadipaldehyde at 12.5%, crotonaldehyde at 10%, pyruvic aldehyde at 5%, acetaldehyde at 10%, acrolein at 10%, methacrolein at 5%, glyoxal at 4%.
Flitney teaches fixing tissues with different aldehydes and teaches the time of fixation, temperature and concentration of aldehyde affects the enzymatic activity remaining after fixation (see Table 2, Table 3, see page 361 Level of enzyme activity). Therefore, Flitney is teaching the concentration of the aldehyde in the fixative solution to be a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to find the optimum or workable range of the concentration of the aldehyde fixative in the methods of Sabatini because Flitney teaches the concentration of the aldehyde in the fixative solution to be a result-effective variable. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
The combination of Sabatini, Flitney and Donnedelinger renders obvious claims 48, 50-52 and 55.

Claims 49 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatini (The Preservation of Cellular Ultrastructure and Enzymatic Activity by Aldehyde Fixation, The Journal of Cell Biology, Vol. 17, 1963) in view of Flitney (The time course of the fixation of albumin by formaldehyde, glutaraldehyde, acrolein and other higher aldehydes, Journal of Royal Microscopical Society, Vol. 85, Pt. 3, June 1966; Of Record) and Donndelinger (US 2006/0228772; Pub. Oct. 12, 2006; Of Record) as applied to claims 48, 50-52 and 55 above and further in view of OU-Buffers (Buffers, OU Web Archive page, 2004).
Regarding claim 49, Sabatini in view of Flitney teaches the aldehyde solutions to comprise phosphate and cacodylate buffers (see Table 1 on pg. 21 of Sabatini, see page 355 Composition of the Fixative of Flitney) and does not teach the recited species of the buffers.
OU-buffers teaches the quality of fixation is dependent on type of ions present and teaches phosphate buffers (see page 2), cacodylate buffers (see page 3), maleate buffers, imidazole buffers (see page 7) to be common buffers used in fixation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Sabatini in view of Flitney 
Regarding claims 53-54, OU-Buffers teaches the phosphate buffers are prepared using sodium phosphate (see pg. 2) and teaches adjusting osmolarity by adding sodium chloride and sucrose (see page 3). Sabatini also teaches its buffers comprise sucrose (see Table 1). The instant specification discloses sodium chloride to be an inorganic salt (see instant specification page 18 lines 21-22) and sucrose to be a stabilizer (see instant specification page 18 lines 5-8).
The combination of Sabatini, Flitney, Donnedelinger and OU-Buffers renders obvious claims 49 and 53-54.

Response to Arguments
Applicant’s arguments, filed on 03/15/2021 pertain to the amendments made to claim 27 on 03/15/2021. Claim 27 was amended to limit the species of fixatives to be pyruvic aldehyde and methacrolein and applicants argue that the previously cited references do not teach these aldehydes (see pages 1-2).  These arguments are moot because the previous rejections of the claims under 35 USC 103 are withdrawn in light of the amendments to the claims filed on 03/15/2021 and new rejections of the claims were presented above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657